DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-9 in the reply filed on 01/12/2022 is acknowledged.  The traversal is on the ground(s) that “it should be no undue burden on the Examiner to consider all claims in the single application.” This is not found persuasive because claims 10-16 requires prior art search to be shifted to monitoring at a different location than the location of the device that makes the request because signs of abnormality at the location making the request and at the location that is the connection target are different and requires different data and different processing. Claims 17-20 involves a third device, capturing different data (image of light-indicating unit), the device that sends the connection request, and the device that is the connection target are different. Thus, signs of abnormality are different requiring different data and different processing.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chandraker et al. (US 2018/0025243 A1 – hereinafter Chandraker).
Regarding claim 1, Chandraker discloses a surveillance system, comprising: a first electronic device ([0030]; [0032]; Fig. 1 – server 190); a second electronic device ([0030]; [0032]; Fig. 1 – laptop 110); an image-capturing unit adapted to capture an image of a location of the second electronic device ([0030]; [0032]; Fig. 1; Fig. 2 – camera mounted on a pole or the laptop); and a multi-computer switching unit coupled to the first electronic device, the second electronic device, and the image-capturing unit, wherein the multi-computer switching unit is adapted to receive the image from the image-capturing unit ([0030]-[0033]; Fig. 1 – network 180 with computer 120); wherein when the second electronic device sends a connection request for establishing a communication connection with the first electronic device, the second electronic device and the first electronic device establish the communication connection through the multi-computer switching unit ([0032]-[0033]; Fig. 1 – person 170 logged into the server 190 via laptop 110 thus laptop 110 sends a connection request to server 190, the server 190 and laptop 110 establish a connection through network 180 under control access by server 120), and the multi-computer switching unit outputs the image corresponding to the second electronic device to a surveillance terminal device ([0041] – displaying live images captured by the camera).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chandraker as applied to claim 1 above.
Regarding claim 9, see the teachings of Chandraker as discussed in claim 1 above. However, Chandraker does not disclose the multi-computer switching unit outputs the image to the surveillance terminal device, and the multi-computer switching unit displays the image on the surveillance terminal device in a highlighted manner.
Official Notice is taken that displaying an image in highlighted manner is well known in the art.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate displaying the image in highlighted manner into the system of Chandraker in order to get user’s attention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chandraker as applied to claim 1 above, and further in view of Chen et al. (US 2014/0152835 A1 – hereinafter Chen).
Regarding claim 4, see the teachings of Chandraker as discussed in claim 1 above. Chandraker also discloses a multi-computer switching unit is a network-type multi-computer switching unit (Fig. 1; Fig. 2), wherein when the second electronic device sends the connection request, the multi-computer switching unit selectively outputs an image to the surveillance terminal device ([0040]-[0041]).
However, Chandraker does not explicitly discloses the multi-computer switching unit judges an internet protocol address of the second electronic device sending the 
Chen discloses a multi-computer switching unit judges an internet protocol address of an electronic device, and the multi-computer switching unit selectively outputs an image to a surveillance terminal device according to the internet protocol address ([0038]-[0040]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Chen into the system taught by Chandraker to get source address information that is needed to display the live images of the second electronic device.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chandraker as applied to claim 1 above, and further in view of Mercury et al. (US 2019/0087519 A1 – hereinafter Mercury).
Regarding claim 5, see the teachings of Chandraker as discussed in claim 1 above. However, Chandraker does not explicitly discloses a third electronic device coupled to the multi-computer switching unit, wherein the image-capturing unit further corresponds to the third electronic device, and the image-capturing unit is further adapted to capture a second image of a location of the third electronic device; wherein when the third electronic device sends a second connection request for establishing a second communication connection with the first electronic device, the third electronic device and the first electronic device establish the second communication connection through the multi-computer switching unit, and the multi-computer switching unit outputs 
Mercury discloses a third electronic device coupled to a multi-computer switching unit; wherein when the third electronic device sends a second connection request for establishing a second communication connection with a first electronic device, the third electronic device and the first electronic device establish a second communication connection through the multi-computer switching unit (Fig. 2; [0027]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Mercury into the system taught by Chandraker in order to allow more users to use the system thus enhancing the utility of the system. Further, one skilled in the art would have also applied the same teachings on the first electronic device of Chandraker to other devices to prevent face spoofing for all devices as well. Accordingly, such a system would have the features of “the image-capturing unit further corresponds to the third electronic device, and the image-capturing unit is further adapted to capture a second image of a location of the third electronic device, and the multi-computer switching unit outputs the second image corresponding to the third electronic device to a surveillance terminal device.”
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chandraker and Chen as applied to claims 1 and 4 above, and further in view of Mercury.
Regarding claim 8, see the teachings of Chandraker and Chen as discussed in claim 4 above. However, Chandraker does not explicitly discloses a third electronic 
Mercury discloses a third electronic device coupled to a multi-computer switching unit; wherein when the third electronic device sends a second connection request for establishing a second communication connection with a first electronic device, the third electronic device and the first electronic device establish a second communication connection through the multi-computer switching unit (Fig. 2; [0027]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Mercury into the system taught by Chandraker and Chen in order to allow more users to use the system thus enhancing the utility of the system. Further, one skilled in the art would have also applied the same teachings on the first electronic device of Chandraker and Chen to other devices to prevent face spoofing for all devices as well. Accordingly, such a system would have the features of “the image-capturing unit further corresponds to the third electronic device, and the image-capturing unit is further adapted to capture a second image of a location of the third electronic device, and the multi-computer 
Allowable Subject Matter
Claims 2-3 and 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)270-1116. The examiner can normally be reached IFT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/HUNG Q DANG/Primary Examiner, Art Unit 2484